Title: Notes and Instructions to Armed Vessels for Protection of Commerce on Coasts, 4 July 1805
From: Jefferson, Thomas
To: 


                        
                            
                        4 July 1805
                     
                        
                        Notes for consideration & for instructions to any armed vessels which may be sent out to protect our
                            commerce on our coasts.
                        Preliminary questions. Do the laws authorise the putting vessels in commission for the protection of our
                            commerce other than against Tripoli?
                        if they do not, should we not do it at our risk & ask an act of indemnity from Congress?
                        What vessels? the Adams & Baltimore brig for the coast. 2. the   for the Missisipi. 3.
                            the   for Cuba & the islands.
                        Instructions.
                        Cruising grounds
                        The frigate & brig from St. Mary’s to St. George’s bank, crossing each other always.
                        The 3d (if to be had) from Florida point to Rio grande.
                        The 4th. (if to be had) round Cuba & among the islands.
                        To respect public ships of war, except when violating the 3. miles jurisdiction.
                        To confine themselves to privateers.
                        If they find privateers without commissions, or with irregular or doubtful commissions, bring them in for
                            examination.
                        If their commissions be regular, & they are found cruising within sight of land
                            warn them to keep without that limit, & if found within it after warning bring them in as offenders against the law for
                            preserving peace in our harbors & waters.
                        If they have regularly siesed an American bottom,
                            enquire if their conduct has been regular, viz.
                  
                     
                        
                           
                        
                        have they
                         plundered the vessel?
                     
                     
                        
                        
                        maltreated the crew?
                     
                     
                        
                        
                        separated the Master &c from his vessel?
                     
                     
                        
                        
                        forced the American to send his boat aboard?
                     
                  
                  do they refuse to exhibit their commission, to declare their names, vessel, flag or port? in all these cases bring them in for examination.
                        
                        If they have acted correctly, carry or send the prize & the privateer, if a Spaniard, to Havanna; if
                            French to St. Domingo; if English to    and deliver them up to the proper tribunal.
                        If any American citizens are found engaged in the
                            privateers, take them out, & keep them in safe custody to be brought home & delivered up to justice.
                        You are not to extend your protection 1. to foreign vessels. 2. to American vessels engaged in the slave
                            trade. 3. to American vessels engaged in any contraband commerce.
                        
                     The Gunboats & Revenue cutters to be subsidiary.
                    